Citation Nr: 1515318	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for acid reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from November 1967 to October 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the Veteran's appeal is currently with the VA RO in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his August 2013 substantive appeal, the Veteran requested to testify during a hearing before a Veterans Law Judge in Washington, D.C.  

However, in January 2015, the Veteran requested to testify during a hearing before a Veterans Law Judge conducted by videoconference.  

The Veteran has not had the requested videoconference hearing.  The Veteran has a right to the hearing.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.700 (2014). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran an opportunity for a hearing before the Board conducted by videoconference.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




